UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1062


DOROTHY V. REED,

                  Plaintiff - Appellant,

             v.

AIRTRAN AIRWAYS, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-02170-JFM)


Submitted:    October 22, 2009              Decided:   November 13, 2009


Before MICHAEL, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. Strouse, Ph.D., J.D., STROUSE LEGAL SERVICES, Columbia,
Maryland, for Appellant.      Susan Stobbart Shapiro, COUNCIL,
BARADEL, KOSMERL & NOLAN, P.A., Annapolis, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dorothy     V.    Reed   appeals      the    district    court’s   order

granting summary judgment for AirTran Airways, Inc. (“AirTran”),

and dismissing her complaint alleging race discrimination and

retaliation under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006) (“Title VII”).

After conducting de novo review of the district court’s grant of

summary judgment, see Nader v. Blair, 549 F.3d 953, 958 (4th

Cir.   2008),    we     find    no    reversible       error.       Accordingly,     we

affirm.

            Reed      argues     that      her    African-American      supervisors

treated her and other white employees unfairly, causing Reed to

resign from employment with AirTran.                     To establish a claim of

hostile work environment on account of race, Reed was required

to establish she was subjected to:                     (1) unwelcome harassment;

(2) based on her race; (3) “sufficiently severe or pervasive to

alter the conditions of her employment”; and (4) imputable to

her employer.         See Pueschel v. Peters, 577 F.3d 558, 564-65 (4th

Cir. 2009) (internal quotation marks and citation omitted).                          In

determining whether a hostile work environment exists, courts

view the totality of the circumstances, including “the frequency

of   the   discriminatory        conduct;        its   severity;     whether    it   is

physically      threatening      or       humiliating,     or   a    mere   offensive

utterance;      and    whether       it    unreasonably      interferes     with     an

                                             2
employee’s work performance.”                    Harris v. Forklift Sys., Inc.,

510 U.S. 17, 23 (1993).                  A plaintiff must show both that she

subjectively perceived her workplace environment as hostile and

that it would be objectively perceived by a reasonable person as

hostile or abusive.           Id. at 21-22.               We agree with the district

court that no genuine issue of material fact precluded entry of

judgment for AirTran on this claim.

              Reed also contends that the district court erred in

dismissing her retaliation claim.                         To establish a prima facie

case   of     retaliation,        Reed    must       prove    that   she   engaged    in    a

protected act, an adverse employment action was taken against

her, and there is a causal connection between the act and the

adverse action.            See Price v. Thompson, 380 F.3d 209, 212 (4th

Cir. 2004).       Protected activity within the meaning of Title VII

includes       opposing           an     unlawful          employment      practice        or

participating         in    any    manner       in    a    Title     VII   investigation,

proceeding, or hearing.                 Kubicko v. Ogden Logistics Services,

181    F.3d    544,    551    (4th       Cir.       1999).      “Unlawful       employment

practices” that an employee may oppose “include practices that

discriminate      against          an    individual          with    respect    to    h[er]

compensation, terms, conditions, or privileges of employment.”

Jordan v. Alternative Resources Corp., 458 F.3d 332, 339 (4th

Cir.   2006)     (internal         quotation         marks    and    citation    omitted).

Such a practice need not be an ultimate employment decision, but

                                                3
must    be   “materially           adverse,”       meaning       “it    might      well      have

dissuaded a reasonable worker from making or supporting a charge

of discrimination.”           Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53, 68 (2006) (internal quotation marks and citation

omitted).        Moreover,          to     state    a   claim      of       retaliation,       a

plaintiff need not be complaining of a hostile work environment

or discrimination that is actually unlawful under Title VII, but

she must reasonably believe that she was complaining of behavior

prohibited by Title VII.                 Jordan, 458 F.3d at 338-39.                   Again, we

agree with the district court that no genuine issue of fact

prevented      entry    of    summary       judgment       for    AirTran         as    to   this

claim.

             Accordingly, we affirm the decision of the district

court.       We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented         in    the       materials

before   the    court    and        argument       would   not     aid      the    decisional

process.

                                                                                        AFFIRMED




                                               4